Citation Nr: 1201573	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  09-03 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to April 1955.  

This case was previously before the Board of Veterans' Appeals (Board) in July 2010, at which time, it was remanded for further development.  Following the requested development, the VA Appeals Management Center in Washington, D.C. confirmed and continued the denial of entitlement to service connection for hearing loss.  Thereafter, the case was returned to the Board for further appellate action.

In June 2010, the Veteran had a hearing at the RO before the undersigned.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's bilateral sensorineural hearing loss did not originate in service or until years thereafter, and is not otherwise related to service.


CONCLUSION OF LAW

Bilateral sensorineural hearing loss is not the result of disease or injury incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).  





REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issue of entitlement to service connection for a bilateral hearing loss disability.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In April 2008, VA received the Veteran's claim, and there is no issue as to providing an appropriate application form or completeness of the application.  In June 2008 and May 2011, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection, as well as that for rating service-connected disabilities and for assigning effective dates, should service connection be granted. 

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of the report of the Veteran's service separation examination; records reflecting his treatment by VA from January to October 2008; a report reflecting the Veteran's June 2010 evaluation by K. M. K., M.D.; statements from the Veteran's family and friends, received by VA in June 2010; a pamphlet concerning hearing loss disability, received by VA in June 2010; and the transcript of the Veteran's June 2010 hearing before the undersigned.  
In August and October 2009, VA examined or attempted to examine the Veteran to determine the nature and etiology of any hearing loss disability found to be present.  The VA examination reports from 2009 show that the Veteran's responses to audiologic testing were inconsistent and unreliable.  Nevertheless, there is sufficient medical evidence on which to adjudicate the claim, and the deficiencies in the examination, which in any event appear to result from the Veteran's failure to cooperate, do not render the examination reports deficient in the context of determining etiology.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In addition to the foregoing, development of the record revealed that the Veteran's service treatment records had been destroyed in a July 1973 fire at the National Personnel Records Center.  Where a veteran's service medical records are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to assist the Veteran in developing facts pertinent to his claims in a case where service medical records are presumed destroyed includes the obligation to search for alternative medical records. Moore v. Derwinski, 1 Vet. App. 401 (1991).  Moreover, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule. See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim has been undertaken with this heightened duty in mind.

The foregoing discussion notwithstanding, the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant. See Russo v. Brown, 9 Vet. App. 46 (1996).  In this regard, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the United States Court of Veterans' Appeals (Court) declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases). 

In June and August 2008, VA requested that the Veteran provide information in an effort to reconstruct his service treatment records.  However, those efforts were unavailing.  In June 2008 and May 2011, VA also informed the Veteran of alternative forms of evidence which could be used to substantiate his claim, such as statements from military medical personnel; statements from other people who knew him in service and had knowledge of his hearing loss disability during active duty; letters written during service; pharmacy prescription records; reports of examinations performed for employment or insurance purposes; or evidence of medical treatment since service.  In response, the Veteran submitted the report of a June 2010 audiologic evaluation by K. N. K, M.D.; statements from friends who had known him since approximately 1980; and a booklet on hearing loss.  (In this regard, the Board notes that the booklet is general in nature and does not apply to the Veteran's case, specifically.  As such, it is of limited, if any, probative value in supporting the Veteran's appeal.)

In August 2010 the Veteran reported that he had submitted all of the remaining information or evidence that would support his claim and that he had not remaining information or evidence to give.  In this regard, he stated that all of the doctors who had treated him were deceased or retired and that he was unable to contact anyone.  Nevertheless, in June 2011, VA examined the Veteran to determine the nature and etiology of any hearing loss disability found to be present.  

With respect to the June 2011 examination, the examiner reviewed the Veteran's medical history, interviewed and examined the Veteran, documented the Veteran's current hearing loss disability, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the June 2011 VA examination is adequate for evaluation purposes.  38 C.F.R. § 4.2; Barr.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  There is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Any further efforts to develop the record would unnecessarily impose additional burdens upon the Board with no reasonable possibility of any benefit flowing to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Therefore, such development is not warranted and will not be attempted.  Accordingly, the Board will proceed to the merits of the appeal.

Analysis

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

For organic neurologic disabilities, such as a sensorineural hearing loss, service connection may be presumed when that disability is shown to a degree of 10 percent or more within one year of the Veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  However, the failure to meet these criteria at the time of a veteran's separation from active service is not necessarily a bar to service connection for a hearing loss disability.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993); see 38 C.F.R. § 3.303(d) (2003); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  Indeed, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

During his June 2010 hearing before the undersigned, the Veteran testified that his hearing loss disability was primarily the result of noise exposure associated with his duties in service.  He stated that he worked in a maintenance building with attendant noise exposure from metal and wood working, welding, and steel fabrication.  He also stated that he did not have any ear protection.  He acknowledged that after service, he worked as a carpenter but that he had hearing protection.  He noted that his work was outside, so that he was not exposed to the noise levels he had experienced in service.  Nevertheless, he reported that he began to experience decreased hearing acuity approximately 8 years after service.  

The Board acknowledges that the Veteran is competent to give testimony about what he experienced.  For example, he is competent to report the time when he first began to experience decreased hearing acuity.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a layman, however, he is not qualified to render opinions which require medical expertise.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In this case, inasmuch as hearing loss for VA purposes is tied to specific testing results, the Veteran is clearly not competent to diagnose hearing loss.  The same is true with respect to his opinion concerning the relationship of his current hearing loss to service, given the myriad etiological factors that are present.  Therefore, his opinion, without more, is not dispositive.  38 C.F.R. § 3.159(a).  

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

As noted above, the Veteran's service treatment records are unavailable for review.  However, the report of his April 1955 service separation examination shows that his hearing for the whispered voice was normal at 15/15, bilaterally.  That report is also negative for any chronic, identifiable ear pathology.  Indeed, his ears and eardrums were found to be normal.  While not dispositive, such evidence militates against a finding of a hearing loss disability in service.

A hearing loss disability was not manifested until January 2008, when the Veteran was treated by VA for complaints of deafness.  The diagnosis was a sensorineural hearing loss.  The following month, audiometric testing revealed a mild sloping to moderately severe sensorineural hearing loss through 4000 hertz.  The Veteran reported that his hearing loss had been present for approximately one year.  He reported significant noise exposure from machinery in service, as well as occupational noise exposure associated with his ownership of a construction company after service.  He noted that 3 years earlier, he had been treated by a private audiologist who had found a 10 to 15 percent hearing loss.  Following his VA treatment, he was found eligible for and was issued hearing aids.  However, there were no findings that his hearing loss disability was related to service.  

As noted above, in August and October 2009, VA examined or attempted to examine the Veteran to determine the nature and etiology of his hearing loss disability.  However, his responses to audiometric testing were inconsistent, and the examiners concluded, essentially, that they were inadequate for rating purposes.

In June 2010, audiometric testing by K. N. K., M.D., confirmed that the Veteran had a hearing loss disability under VA regulations.  Following that examination, Dr. K. concluded that the Veteran's military noise exposure was an underlying cause of his hearing loss.  Therefore, in June 2011, the Veteran was again examined by VA to determine the nature and etiology of his hearing loss disability.  

Although the June 2011 examiner confirmed that the Veteran had a hearing loss disability for VA purposes, she concluded that it was less likely than not that it was the result of the Veteran's noise exposure in service.  In so concluding, the examiner noted that while the Veteran had two years of noise exposure in service, he had experienced 40 years of occupational noise exposure after service.  The examiner also noted that the Veteran had experienced long-term recreational noise exposure after service, albeit with hearing protection.  In this regard, the examiner found that the Veteran had gone hunting every year since his separation from active duty.  

On balance, the foregoing evidence militates against the Veteran's claim.  Not only were his ears and hearing acuity found to be normal at the time of his separation from service, he acknowledges that he did not experience any hearing deficits for at least 8 years after service.  Moreover, a hearing loss disability for VA purposes was not clinically confirmed for more than 50 years after service.  Although statements from the Veteran's friends attest to the Veteran's difficulty hearing, they do not suggest that it was present until many years after service.  In this regard, the Court has indicated that the normal medical findings at the time of the Veteran's separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991); Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  In this regard, the Board notes that the Veteran had extensive occupational and recreational noise exposure for many years after service, albeit with hearing protection.  Finally, the Board finds that the opinion of the VA examiner is more complete and well-supported than that of Dr. K. N. K.  Unlike Dr. K., the VA examiner reviewed the Veteran's medical history in formulating her opinion.  As Dr. K. acknowledged his historical knowledge was based on the Veteran's report.  However, a bare transcription of a lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

For the foregoing reasons, the Board concludes that the preponderance of the evidence is against a finding of a hearing loss disability in service or a nexus between the Veteran's current hearing loss disability and service.  As such, the Veteran does not meet the criteria for service connection.  Accordingly, service connection for a hearing loss disability is not warranted, and the appeal is denied.  

In arriving at this decision, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claim.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011). 


ORDER

Entitlement to service connection for hearing loss is denied.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


